COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00139-CV

IN THE INTEREST OF K.K.J. AND
D.K.S.




                                     ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

                                I. INTRODUCTION

      This is an ultra-accelerated appeal2 in which Appellant S.S. (Mother)

appeals the trial court‘s order terminating her parental rights to her sons K.K.J.

and D.K.S. In a single issue, Mother argues that the evidence is legally and

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. R. Jud. Admin. 6.2(a) (requiring appellate court to dispose of
appeal from a judgment terminating parental rights, so far as reasonably
possible, within 180 days after notice of appeal was filed).
factually insufficient to support the trial court‘s finding that termination of her

parental rights is in the best interest of her children. We will affirm.

                    II. FACTUAL AND PROCEDURAL BACKGROUND

      At the time of the termination trial on March 11, 2013, Mother was in jail

awaiting trial on charges of injury to a child, her son D.K.S., that had allegedly

occurred on or about March 13, 2012. Because Mother challenges the best-

interest finding, we will detail the evidence presented at the termination trial.

                                   A. The Injuries

      Dr. Floyd Ota, a pediatric emergency medicine physician at Cook

Children‘s Medical Center, testified that on March 13, 2012, D.K.S., a thin three-

month-old boy, presented in the emergency room with swelling to his right ear

that was caused by a blood clot.3 Mother told Dr. Ota that the ear injury may

have been caused by a bug bite because the area on the ear had started off as a

small bump and had gotten bigger, but Dr. Ota testified that the ear injury was

not a bug bite because the area was not warm. Dr. Ota said that the injury was

consistent with nonaccidental trauma for a child D.K.S.‘s age. Dr. Ota testified

that ―a significant amount of blunt force‖ was required for the injury to occur. Dr.

Ota stated that an ear injury like the one that D.K.S. presented with is most

commonly seen with wrestlers or mixed martial artists who get hit in the ear by a



      3
       Mother brought D.K.S. to the emergency room after taking him to his
pediatrician and being referred to the emergency room.

                                           2
―significant blow.‖    Dr. Ota testified that D.K.S. would have experienced

significant pain at the time the blow was inflicted.

      Dr. Ota said that imaging studies revealed that D.K.S. had multiple

fractures. D.K.S. had bilateral metaphyseal fractures in the shin bones in both of

his legs, which are fractures that are specific to inflicted injury and are often

caused by a significant rotational force and shearing force on the bones. Dr. Ota

testified that it was possible that the injury could have been sustained during a

diaper changing if significant rotational force was used, but he testified that these

were not accidental injuries.

      D.K.S. also had metacarpal fractures to one hand; because D.K.S. was not

mobile, these injuries were considered to have been intentionally inflicted.

D.K.S.‘s posterior right third through seventh ribs had fractures, which Dr. Ota

testified were caused by an intentionally inflicted injury and were consistent with

child abuse. Dr. Ota said that D.K.S.‘s rib fractures would have been caused by

―a squeezing of the torso, of the chest itself.‖ The rib injuries could not have

been caused by a two-year-old child because to Dr. Ota‘s knowledge, ―you have

to be able to wrap your . . . hands around the child.‖ Dr. Ota also did not believe

that a three-year-old child or a four-year-old child would have enough strength

capacity to wrap his arms around the chest of a baby and squeeze it hard

enough to fracture the ribs.

      Other than the ear injury, Mother did not give clear answers to any of the

injuries found on D.K.S. Dr. Ota testified that none of the injuries are consistent

                                          3
with a fall and that the injuries could not have been caused by falling off a

mattress that was approximately eight inches off the ground.           Dr. Ota also

testified that D.K.S.‘s fractures ―are not the type of fractures you might see with

brittle bone disease.‖ Dr. Ota did not know specifically what had caused D.K.S.‘s

injuries, but Dr. Ota opined that ―there was definitely some kind of inflicted injury

on this child with the -- if you take all the injuries into consideration with the

auricular hematoma and the multiple fractures, different ages[,][4] and the specific

type of fractures.‖

      In addition to the hematoma and the multiple fractures, D.K.S. was failing

to thrive because he had gained only about ten grams per day since he was born

instead of the normal twenty to thirty grams per day.              D.K.S. weighed

approximately seven pounds at birth and weighed approximately nine pounds

three and a half months later, instead of twelve to fourteen pounds. There were

no biological reasons for D.K.S.‘s low weight gain. Dr. Ota testified that it is

possible that a parent could mix formula and feed the child appropriately based

on the label‘s instructions but that the child does not gain much weight because

he needs a higher concentration of formula.

                      B. The Investigation and the Removal

      Andreas Lebensieg, an investigator with the Department of Family and

Protective Services, testified that the Department had received a referral on


      4
       Dr. Ota opined that the injuries were ―at least a few weeks‖ old.

                                         4
March 13, 2012, for both D.K.S. and K.K.J. due to possible physical abuse of

D.K.S. and his failure to thrive. Lebensieg met with a detective of the Crimes

Against Children section of the Fort Worth Police Department and then went to

Cook‘s and met with Dr. Ota, who explained the injuries that D.K.S. had suffered.

      Lebensieg also met with Mother, who said that she was the sole caregiver

for D.K.S. but that she did not know exactly how D.K.S.‘s injuries had occurred.

Mother told Lebensieg that she thought D.K.S.‘s ear injury was caused by a bug

bite or a spider bite. Mother‘s only explanation for the other injuries was that one

and a half to two weeks prior to March 13, she had left D.K.S. in a room and

returned to find that he had rolled off a mattress that was on the floor on the

carpet.5 Mother did not indicate that D.K.S.‘s injuries had been caused by K.K.J.

Mother could not give an explanation for D.K.S.‘s small size, though she admitted

to drinking alcohol before she knew that she was pregnant.6            Mother told

Lebensieg that she had fed D.K.S. six to eight ounces every three to four hours,

that she had mixed milk with cereal, and that he had kept his food down.

      Lebensieg testified that the Department could not identify who lived in the

home with Mother or where she lived; Mother said that she lived with someone

who went by the street name ―G‖ and that the home was somewhere in south


      5
      The hospital records state that Mother ―denies any fallings or being
dropped.‖
      6
      Mother did not discover that she was pregnant until she was six or seven
months along.

                                         5
Fort Worth. Mother said that prior to living with ―G,‖ she lived with ―Stacey‖ for

almost two weeks prior to March 13 but had no address or phone number for her

and did not know her real name. Mother indicated that D.K.S. and K.K.J. lived

with her at Stacey‘s and then lived with her at ―G‘s.‖ Lebensieg testified that

Mother was very evasive ―about everything‖7 and especially in leading the

Department to the people who were keeping K.K.J. while Mother and D.K.S.

were at the hospital.

      The Department decided to remove K.K.J. on March 13, 2012.8               The

Department ruled the case as reason to believe for physical abuse of D.K.S. by

Mother and as reason to believe for physical neglect of D.K.S. by Mother. The

physical neglect of K.K.J. was unable to be determined.

      In Lebensieg‘s opinion, Mother did not seem surprised that the Department

was making allegations that she had physically abused D.K.S.                 Mother

expressed to Lebensieg that she wanted D.K.S. to get better.


      7
        Mother initially stated that she has two children; during the course of the
investigation, Lebensieg determined that Mother has five biological children, but
only two were living with her at the time of the referral. At trial, Mother testified
that in 2010, her oldest child left her care because Mother was evicted from her
apartment for not paying rent; Mother was working but was not making enough to
pay the bills. Mother testified that her son D.G. went to live with his father when
he was nine or ten months old because that ―was just what [the father] wanted,‖
and Mother agreed to it. Mother testified that her daughter K.M. lives with her
aunt and has been there since 2008.
      8
       Hospital records reveal that D.K.S. underwent surgery on March 18, 2012,
to drain the hematoma in his ear. He was discharged on March 19, 2012, and
went home with foster parents.

                                         6
                            C. Mother’s Testimony9

      Prior to having K.K.J. and D.K.S. removed from her care, Mother had pre-

enrolled in Tarrant County College and was planning to get her business degree,

was taking steps to get her children into daycare, was taking some classes for

Temporary Assistance for Needy Families (TANF) every week, and had obtained

employment with Jimmy John‘s. Mother was supposed to start her job on May 2,

2012, but she was arrested at a visit on that date and has been in jail ever since.

      Mother testified that she had completed ninth grade. Mother testified that

her previous employment included working as a stripper at Bottoms Up for a

month or two and that she had also worked as a cashier at Albertson‘s, as a

housekeeper at the Radisson Hotel, and on an assembly line at Nokia and

Motorola. The last time that Mother had employment was a part-time job from

January 2010 to February 2010 at American Insurance Consultants.              Since

D.K.S. was born on December 1, 2011, Mother has not been employed. Mother

testified that she had received government assistance in the form of food stamps

and TANF in 2010; neither she nor her children receive Social Security benefits.

      Mother testified regarding her drug and alcohol use. Mother said that she

had used marijuana once in her twenties;10 she was thirty-one at the time of the


      9
        Mother pleaded the Fifth Amendment with regard to most of the questions
related to D.K.S.‘s injuries, only testifying that she was not aware of any of
D.K.S.‘s injuries other than the ―bug bite.‖ The bulk of her testimony provided
background information on her life prior to the removal and on her plans for after
her release from jail.

                                         7
termination trial. Prior to her incarceration, Mother drank a couple of alcoholic

drinks per month; she drank Smirnoff and Blast. Mother admitted that D.K.S. and

K.K.J. were present when she drank. Mother said that she did not drink to the

point of intoxication and that if she had ever been drunk, she did not show it and

had no side effects.

      Mother, who has never been married, discussed her prior relationships and

testified that she had been friends with ―G‖11 for eleven years and had

reconnected with him in July 2011. Mother testified that ―G‖ does not work; he

receives an SSI check each month. He wakes up about 1:00 or 2:00 in the

afternoon because he stays up late playing video games and talking to his family.

Mother said that she was in a relationship with ―G‖ when D.K.S. came into foster

care.12 Mother testified that she is 100% sure that ―G‖ did not cause the injuries

to D.K.S. Mother testified that the most unsupervised contact that ―G‖ had with

D.K.S. was twenty minutes; she said that ―G‖ did not want to watch D.K.S.

because he was so little.      When ―G‖ had unsupervised contact with D.K.S.,

Mother did not observe any injuries on him or find him crying when she returned.



      10
       On March 13, 2012, Mother‘s oral swab drug test was negative, though
Mother had indicated during her conversation with Lebensieg that she uses THC
and marijuana once in a while.
      11
        Mother provided ―G‘s‖ full name for the first time at trial.
      12
       Mother testified that her relationship with ―G‖ had not ended but that she
was not in regular contact with him.

                                          8
      Mother testified that she had met Stacey13 when she had moved in with

―G‖ in July 2011. Mother explained that Stacey is ―G‘s‖ brother‘s girlfriend and is

the mother of ―G‘s‖ brother‘s daughter. Mother testified that K.K.J. was two and

that she had allowed Stacey to be around him. Mother testified that Stacey does

not have any CPS history or any criminal history, but Mother admitted that she

would not know what name to look under to see if that were true. Mother testified

that she is 100% sure that Stacey did not cause the injuries to D.K.S. that

resulted in the removal because she did not watch him for long periods of time.

Mother explained that Stacey had watched D.K.S for only ten or fifteen minutes

and that when Mother returned, he was not crying and did not seem

uncomfortable.

      Mother testified regarding her housing. She said that she had initially lived

with ―G‖ and Stacey, and then about a week before March 13, Mother, her

children, and ―G‖ had moved in with ―G‘s‖ mother Henrietta. Mother testified that

she rode with Lebensieg to pick up K.K.J. from ―G‖ and Henrietta on March 13.14

      Mother testified that she has no current plans to resume her relationship

with ―G‖ when she is released from jail. She testified that her focus is on getting

a job, getting a place to live, and ―doing stuff for [herself].‖



      13
        Mother did not provide the Department with Stacey‘s full name until trial.
      14
      Mother testified that she does not have a driver‘s license; in an
emergency, she would rely on her mother Doris.

                                            9
                         D. Caseworker’s Testimony

      Julie Jacobson, the caseworker assigned to the case on March 20, 2012,

testified that both K.K.J. and D.K.S. were in foster care in separate homes when

she received the case.    Jacobson testified that within the first two weeks of

getting the case, she moved the children to a foster home where they could be

together.

      Jacobson met with Mother, who signed her service plan on March 28,

2012. Mother‘s service plan required her to attend and complete counseling, to

complete a parenting education program, to complete a psychosocial psychiatric

assessment, to maintain safe housing, to maintain employment or provide proof

of ability to provide for her family, to attend an educational program at The

Shaken Baby Alliance, to attend visitations with her children, and to submit to

random drug testing. Between March 28 when she signed the service plan and

May 2 when she was arrested, Mother had completed her psychosocial

assessment, had attended four counseling sessions, and had attended her visits.

      Jacobson noted that Mother was ―very reserved‖ in her conversations with

Jacobson. In June, Mother told Jacobson that there were times when she had

left her children at the residence and had ―walked down to get something to eat.‖

Mother asked Jacobson repeatedly on multiple visits why D.K.S. did not cry more

if he were injured.

      Jacobson testified that the children have flourished with the stability

provided in their foster home.      Both children have minor allergy/asthma

                                       10
symptoms. K.K.J. has no special physical or mental health needs; he is doing

well in the foster home.15 D.K.S. is ―doing excellent‖; he is still being seen by a

pediatrician on a regular basis and is growing. He gained three pounds after

being with the foster mother for two and a half weeks.16

      Jacobson testified that Mother was a danger to her children when they

were brought into foster care and that the danger was not reduced between the

time that the children came into foster care and the time that Mother was taken

into custody. Mother is currently incarcerated on a felony charge of injury to a

child and will potentially be out of the children‘s lives for a very long time.

Jacobson was concerned about the children ever being returned to Mother

because Mother was unable to meet the children‘s physical and emotional needs

and because based on her past employment and housing history, Mother would

not be able to meet the children‘s future physical needs.

      Jacobson asked the trial court to terminate Mother‘s parental rights to

D.K.S. and K.K.J. and testified that termination is in the children‘s best interest.

Jacobson opined that it is in the children‘s best interest to remain in the current

foster placement. Jacobson testified that the foster parents want to adopt both

      15
        The family service plan noted that as of March 27, 2012, K.K.J. was
speech delayed when he came into foster care; as of August 17, 2012, his
speech ―has made tremendous progress with daily coaching and interaction from
the foster parents.‖
      16
        Medical records revealed that D.K.S. had gained thirty-three grams per
day from his discharge from the hospital on March 19, 2012, until his checkup on
April 10, 2012. Significant healing of his rib fractures was noted.

                                        11
boys, that the foster parents are able to meet the children‘s present and future

needs, that she had no concerns about the foster parents‘ parenting abilities, and

that there are programs available to assist the adoptive parents if the termination

is granted.

                       E. Ad Litem’s Recommendation

      Mike Berger, the children‘s attorney ad litem, argued in his closing

argument that D.K.S.‘s injuries were not accidental; that if Mother had not caused

them, then she had left D.K.S. with someone who had caused them; that to leave

the children with Mother would be to wait for more injuries; that the children are

doing ―wonderfully well‖ in their foster home; that Mother had lived a nomadic

lifestyle; and that Mother had engaged in dangerous occupations.            Berger

recommended that the trial court terminate Mother‘s parental rights to K.K.J. and

D.K.S.

                          F. Trial Court’s Disposition

      After hearing the above testimony and reviewing the evidence, the trial

court found by clear and convincing evidence that Mother had violated

subsections (D), (E), and (O) of Texas Family Code section 161.001(1) and that

termination of Mother‘s parental rights to K.K.J. and D.K.S. is in the children‘s

best interest. This appeal followed.




                                        12
           III. LEGALLY AND FACTUALLY SUFFICIENT EVIDENCE SUPPORTS
                             BEST-INTEREST FINDING

      In her sole issue, Mother argues that the evidence is legally and factually

insufficient to support the trial court‘s finding that termination of her parental

rights is in the best interest of her children. Specifically, Mother argues that

insufficient evidence was introduced at trial indicating that she would not be able

to adequately provide for the emotional, physical, mental, or spiritual needs of the

children now or in the future; that she had not demonstrated her parental abilities;

and that she was not taking advantage of the programs offered to assist her.

                 A. Burden of Proof and Standard of Review

      In a termination case, the State seeks not just to limit parental rights but to

erase them permanently—to divest the parent and child of all legal rights,

privileges, duties, and powers normally existing between them, except the child‘s

right to inherit. Tex. Fam. Code Ann. § 161.206(b) (West 2008); Holick v. Smith,

685 S.W.2d 18, 20 (Tex. 1985). Consequently, ―[w]hen the State seeks to sever

permanently the relationship between a parent and a child, it must first observe

fundamentally fair procedures.‖ In re E.R., 385 S.W.3d 552, 554 n.1 (Tex. 2012)

(citing Santosky v. Kramer, 455 U.S. 745, 747–48, 102 S. Ct. 1388, 1391–92

(1982)).   We strictly scrutinize termination proceedings and strictly construe

involuntary termination statutes in favor of the parent. Id.; Holick, 685 S.W.2d at

20–21.




                                        13
      Termination decisions must be supported by clear and convincing

evidence. Tex. Fam. Code Ann. § 161.001 (West Supp. 2012), § 161.206(a).

Due process demands this heightened standard because ―[a] parental rights

termination proceeding encumbers a value ‗far more precious than any property

right.‘‖ E.R., 385 S.W.3d at 555 (quoting Santosky, 455 U.S. at 758–59, 102

S. Ct. at 1397); In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002); see In re J.A.J.,

243 S.W.3d 611, 616 (Tex. 2007) (contrasting standards for termination and

conservatorship). Evidence is clear and convincing if it ―will produce in the mind

of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.‖ Tex. Fam. Code Ann. § 101.007 (West 2008).

      In proceedings to terminate the parent-child relationship brought under

section 161.001 of the family code, the petitioner must establish one ground

listed under subsection (1) of the statute and must also prove that termination is

in the best interest of the child. Id. § 161.001; In re J.L., 163 S.W.3d 79, 84 (Tex.

2005). Both elements must be established. Tex. Dep’t of Human Servs. v. Boyd,

727 S.W.2d 531, 533 (Tex. 1987); In re D.T., 34 S.W.3d 625, 629 (Tex. App.—

Fort Worth 2000, pet. denied) (op. on reh‘g).

      In evaluating the evidence for legal sufficiency in parental termination

cases, we determine whether the evidence is such that a factfinder could

reasonably form a firm belief or conviction that the challenged ground for

termination was proven. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). We

review all the evidence in the light most favorable to the finding and judgment.

                                         14
Id. We resolve any disputed facts in favor of the finding if a reasonable factfinder

could have done so. Id. We disregard all evidence that a reasonable factfinder

could have disbelieved.     Id.    We consider undisputed evidence even if it is

contrary to the finding.     Id.    That is, we consider evidence favorable to

termination if a reasonable factfinder could, and we disregard contrary evidence

unless a reasonable factfinder could not. Id.

       We cannot weigh witness credibility issues that depend on the appearance

and demeanor of the witnesses, for that is the factfinder‘s province. Id. at 573,

574. And even when credibility issues appear in the appellate record, we defer

to the factfinder‘s determinations as long as they are not unreasonable. Id. at

573.

       In reviewing the evidence for factual sufficiency, we give due deference to

the factfinder‘s findings and do not supplant the judgment with our own. In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We determine whether, on the entire

record, a factfinder could reasonably form a firm conviction or belief that

termination of the parent-child relationship would be in the best interest of the

child. Tex. Fam. Code Ann. § 161.001; In re C.H., 89 S.W.3d 17, 28 (Tex. 2002).

If, in light of the entire record, the disputed evidence that a reasonable factfinder

could not have credited in favor of the finding is so significant that a factfinder

could not reasonably have formed a firm belief or conviction in the truth of its

finding, then the evidence is factually insufficient. H.R.M., 209 S.W.3d at 108.



                                         15
      There is a strong presumption that keeping a child with a parent is in the

child‘s best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). Prompt and

permanent placement of the child in a safe environment is also presumed to be

in the child‘s best interest. Tex. Fam. Code Ann. § 263.307(a) (West 2008).

Nonexclusive factors that the trier of fact in a termination case may use in

determining the best interest of the child include the following:

      (A)    the desires of the child;

      (B)    the emotional and physical needs of the child now and in the
             future;

      (C)    the emotional and physical danger to the child now and in the
             future;

      (D)    the parental abilities of the individuals seeking custody;

      (E)    the programs available to assist these individuals to promote
             the best interest of the child;

      (F)    the plans for the child by these individuals or by the agency
             seeking custody;

      (G)    the stability of the home or proposed placement;

      (H)    the acts or omissions of the parent which may indicate that the
             existing parent-child relationship is not a proper one; and

      (I)    any excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (citations omitted).17




      17
         Because Mother‘s appellate brief references and utilizes only the Holley
factors in her analysis, we focus on these factors rather than the statutory
factors.

                                         16
      These factors are not exhaustive; some listed factors may be inapplicable

to some cases. C.H., 89 S.W.3d at 27. Furthermore, undisputed evidence of

just one factor may be sufficient in a particular case to support a finding that

termination is in the best interest of the child.      Id.   On the other hand, the

presence of scant evidence relevant to each factor will not support such a

finding. Id.

               B. Analysis of Evidence Under the Holley Factors

      Mother focuses her combined legal and factual sufficiency argument on

three of the Holley factors: the children‘s emotional and physical needs now and

in the future; the parental abilities of the individuals seeking custody; and the

programs available to assist those persons in promoting the best interest of the

children. We will weigh each of the nine factors set forth above.

      At the time of the termination trial, K.K.J. was three and a half years old,

and D.K.S. was fifteen and a half months old. The record is silent regarding

K.K.J.‘s and D.K.S.‘s desires. However, the fact that Mother had not visited with

the children in ten months due to her incarceration supports a conclusion that

there is little, if any, emotional bond between the children and Mother. See In re

C.N.S., 105 S.W.3d 104, 106 (Tex. App.—Waco 2003, no pet.). The trial court

was entitled to find that this factor weighed in favor of termination.

      Mother argues that the evidence presented at trial is insufficient to indicate

that she would not be able to adequately provide for the emotional, physical,

mental, or spiritual needs of the children now and in the future. The record,

                                          17
however, reveals that Mother had not shown stable employment and was

unemployed at the time the children were removed, had not provided stable

housing, had not provided adequate nutrition for D.K.S., and had not provided a

safe environment for the children. The record further revealed that Mother had

no way to provide for the future needs of her children because she was in jail

awaiting trial on charges of injuring D.K.S. Without stability, income, or a home,

a parent is unable to provide for children‘s emotional and physical needs. See

A.S. v. Tex. Dep’t of Family & Protective Servs., 394 S.W.3d 703, 714 (Tex.

App.—El Paso 2012, no pet.). The trial court was entitled to find that this factor

weighed in favor of termination.

      With regard to the emotional and physical danger to the children now and

in the future, the record reveals that Mother was the sole caretaker for the

children when D.K.S. presented in the emergency room with nonaccidental

injuries to his ear, his hand, his shins, and his ribs and was diagnosed as failure

to thrive; Mother was incarcerated at the time of the termination trial for charges

related to D.K.S.‘s injuries. A factfinder may infer from past conduct endangering

the well-being of the children that similar conduct may recur if the children are

returned to the parent. In re M.M., No. 02-08-00029-CV, 2008 WL 5195353, at

*6 (Tex. App.—Fort Worth Dec. 11, 2008, no pet.) (mem. op.). The trial court

was entitled to find that this factor weighed in favor of termination.

      The record demonstrates that Mother lacks the parenting abilities

necessary to parent her children. As set forth above, Mother was incarcerated at

                                          18
the time of the termination trial on charges related to D.K.S.‘s injuries and had

not visited with the children in ten months. Moreover, at the time of the removal,

Mother‘s three other biological children were no longer living with her and had

limited contact, if any, with her. The Department had no concerns about the

foster parents‘ parenting abilities. The trial court was entitled to find that this

factor weighed in favor of termination.

      Jacobson testified that the foster parents had provided a stable home

where the children had flourished, that the foster parents wanted to adopt the

children, and that there are programs available to assist the foster parents if the

termination is granted. Due to Mother‘s incarceration, she had no evidence of a

stable home; instead, her plans were contingent on getting out of jail, at which

time she planned to focus on getting a job, getting a place to live, and ―doing stuff

for [herself].‖ The trial court was entitled to find that these three factors weighed

in favor of termination.

      The record, as set forth in detail above, is replete with evidence of

Mother‘s acts and omissions that showing that her parent-child relationship with

K.K.J. and D.K.S. is not positive.        Moreover, the trial court was entitled to

disbelieve Mother‘s explanations for D.K.S.‘s injuries, which Dr. Ota testified

were intentionally inflicted and were consistent with child abuse. The trial court

was entitled to find that these two factors weighed in favor of termination.

      After weighing the evidence as it relates to the Holley factors, we hold that

the evidence is both legally and factually sufficient to support the trial court‘s

                                          19
finding that termination of Mother‘s parental rights to K.K.J. and D.K.S. is in the

children‘s best interest.    See Tex. Fam. Code Ann. § 161.001(2); Jordan v.

Dossey, 325 S.W.3d 700, 733 (Tex. App.—Houston [1st Dist.] 2010, pet. denied)

(holding evidence legally and factually sufficient to support the trial court‘s finding

that termination of mother‘s parental rights was in child‘s best interest when most

of the best interest factors weighed in favor of termination); see also A.S., 394
S.W.3d at 714–16 (holding evidence legally and factually sufficient to support

best-interest finding because father was in jail, had failed to support child, had

failed to take advantage of available programs, and had demonstrated an

inability to offer stability or permanence to his child). We overrule Mother‘s sole

issue.

                                  IV. CONCLUSION

         Having overruled Mother‘s sole issue, we affirm the trial court‘s judgment

terminating her parental rights to K.K.J. and D.K.S.



                                               SUE WALKER
                                               JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and GABRIEL, JJ.

DELIVERED: August 22, 2013




                                          20